DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 7-9, 11, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (QIAN LI PING ET AL: "Optimal power and rate allocation in buffer-aided NOMA relay networks", 2017 IEEE/CIC INTERNATIONAL CONFERENCE ON D1    COMMUNICATIONS IN CHINA (ICCC), IEEE, 22 October 2017 (2017-10-22), pages 1-5, XP033343433, DOI: 10.1109/ICCCHINA.2017.8330516 [retrieved on 2018-04-02]) in view of LIU et al. (US 2017/0099090 A1).
Regarding claims 1, 9 and 18, D1 teaches suppressing interference to one or more nearby out-of-cell UEs that are part of the plurality of nearby UEs a method/network node for 
the NN obtaining second channel gain information indicating the gain of a second channel between the NN and a second UE (page 2, left column, Section ll-B, lines 5-8, and page 3, Algorithm 1, step 1, where /?-, and h2 are the first and the second channel gain information);
the NN obtaining first buffer size information for the first UE; the NN obtaining second buffer size information for the second UE (page 2, left column, 2nd and 3rd line after equation (1)); the NN using the obtained channel gain information and buffer size information (page 2, equation (4) and on page 2, left column, lines 3-8, and equation (2), a transmission from the relay of the determined number of bits for each of the UEs, following from the calculated data rates from equation (4) and the assumed mini time slot of length T/2, based on the channel gain information and buffer size information)) and transmitting a superimposed signal comprising the first message for the first UE and the second message for the second UE (page 2, left column, last 6 lines of Section II-A)).
D1 does not disclose determining a first number of sub-codewords, n1, for use in transmitting a first message for the first UE and a second number of sub-codewords, n2, for use in transmitting a second message for the second UE, wherein the number of sub-codewords used to transmit the first message is equal nl, and the number of sub-codewords used to transmit the second message is equal n2. 
LIU et al.  teach determining codewords for use in transmitting a message for the UEs (see par. 0124: The network device receives a mapping relationship message sent by the UE, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of LIU et al. to the method of D1 in order for increasing channel resource utilization by means of flexible configuration.
Regarding claims 3 and 13, D1 also teaches wherein obtaining the first buffer size information comprises the NN determining an amount of data stored in a particular buffer for the first UE (see page 2, left column, last 6 lines).
Regarding claims 7 and 17, D1 also teaches wherein the NN is a base station (see page 2, Fig. 1, where the relay is considered to be a base station).
Regarding claims 8 and 11, D1 and LIU et al do not mention wherein nl > n2 or n2 > n1. Examiner takes official notice that defining different numbers of the sub-codewords for the different UEs, appears to present a minor design detail, which would be considered by the person skilled in the art, without involving any inventive activity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of to the method of D1 in order for improving the network.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (QIAN LI PING ET AL: "Optimal power and rate allocation in buffer-aided NOMA relay networks", 2017 IEEE/CIC INTERNATIONAL CONFERENCE ON D1    COMMUNICATIONS IN CHINA (ICCC), IEEE, 22 October 2017 (2017-10-22), pages 1-5, XP033343433, DOI: .
Regarding claims 2 and 12, D1 and LIU et al do not mention wherein obtaining the first channel gain information comprises the NN using a channel estimation method to estimate the gain of the first channel between the NN and the first UE. Wang et al. teach obtaining the first channel gain information comprises the NN using a channel estimation method to estimate the gain of the first channel between the NN and the first UE (see par. 0108: a processor coupled to the transmitter and receiver logic and operable to estimate large-scale channel gains of a plurality of nearby UEs, estimate channels of a subset of UEs in the plurality of nearby UEs that have large-scale channel gains that are stronger than those UEs in the plurality of nearby UEs not part of the subset, and transmit to in-cell UEs via multi-user beamforming, including suppressing interference to one or more nearby out-of-cell UEs that are part of the plurality of nearby UEs). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Wang et al. to the method of D1 in order for improving signal quality by suppressing interference to one or more nearby out-of-cell UEs that are part of the plurality of nearby UEs).

Allowable Subject Matter
Claims 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4-6, the prior art of record does not mention for each sub-codeword used to transmit the first message, choosing a power allocation for the sub-codeword; and



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643